NETERER, District Judge.
The libel charges in paragraph IX (a), that the owner has suffered damage by way of physical injuries to the vessel, salvage and towage expenses, damaged and lost supplies, spare gear and fishing equipment, in the sum of $5,928.78; and in the same paragraph, (a), that the master and crew suffered by way of lost personal effects in the total sum of $2,280.65.
Exceptions are filed to these subparagraphs that they should set forth with more particularity, in the form of itemized statements, the damages alleged in subparagraphs (a) and (e).
I think that the exceptions are well taken. Damage to each distinct class should be disclosed, to the end that proper preparation may be made for trial, and perhaps a great deal of time may he saved to the court, as well as expense to the parties, because the value of some of these classes may be admitted ; and the same can be said of the personal effects. “Personal effects” is an expansive term, and includes many items, and it should be stated whether it consists of clothing or other property, and, likewise, the amount claimed by each seaman.
The exceptions to (a) and (e) of paragraph IX are sustained, unless within ten days a bill of particulars is furnished of the damage to the several classes. The other exceptions are denied.